DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 12-21, 27, and 28  are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-8, 12-21, 27, and 28 are dependent on Claim 1. Regarding Claim 1, Meindl (EP 2774661 A2) teaches the first, fourth, fifth, and sixth elements of the claim, hereinafter (1a), (1d), (1e), and (1f) respectively, but does not teach the second or third elements, hereinafter (1b) and (1c) respectively. The prior art does not teach or suggest (1b) or (1c). Meindl teaches
(1a), a front ski binding assembly (1) for a ski board (S), the assembly comprising: a fastening platform (2) comprising fastening means (21) to fixedly mount said assembly on a ski board (S) upper surface, said platform (2) defining a longitudinal direction (L) and a transverse direction (T) perpendicular to the longitudinal direction (Meindl Fig. 1, below; Meindl Abstract: “The device (100) has a base body (101) mounted on a ski…”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Meindl
	(1d), a lateral security release device (36) arranged in cooperation with first ends (34a, 34b) of the first arms (32a, 32b) to apply thereon a biasing force urging second ends (35a, 35b) of said first arms (32a, 32b) towards the longitudinal direction (L) of the platform (2) and to allow each of said first arms (32a, 32b) to rotate away from said longitudinal direction (L) about a respective first arbor (33a, 33b) upon application by a user's boot of a force higher than said biasing force on interior surfaces of said respective first arms. (32a, 32b ) (Meindl Fig. 2, below; Meindl Abstract: “A spring (130) is coupled to the base body and to the former mounting lever such that a torque (M1) is produced at the rotation axis to bias the former coupling element toward the latter coupling element with a biasing force (FV1).”);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Meindl
(1e), two second arms (37a, 37b) pivotally mounted about second arbors (39a, 39b), said two second arms comprising touring pins (40a, 40b) at respective ends of said second arms to engage corresponding mating members (B1, B2) on front end sides of a user's boot in a slope ascending configuration, said second arms (37a, 37b) being movable between an engaged-position where the touring pins ( 40a, 40b) are engaged with such said mating members (B1, B2) on a user's boot (B) and a disengaged position where the touring pins (40a, 40b) are disengaged from said mating members (B1, B2) (Meindl Figs. 1 and 2, above); 
(1f), said second arms (37a, 37b) being pivotally arranged on top of said first arms (32a, 32b) and lockable in said engaged and disengaged position by a locking arrangement (5) (Meindl Figs. 1 and 2, above; Meindl “Detailed Description of Exemplary Embodiments” Paragraph 40: “The locking lever is adjusted…in an entry position (entry mode), in which the corresponding fastening levers…are rotated by means of the locking lever, that the corresponding coupling elements so far spaced from each other, that a ski boot can be positioned without contact between the corresponding coupling elements.”).
As indicated above, Meindl does not teach (1b) or (1c). The prior art does not teach or suggest
(1b), a front boot-retaining mechanism (3) mounted onto said platform (2) for retaining a user's boot (B) in either a slope ascending or in a slope descending configuration, said boot-retaining mechanism (3) comprising: a front boot abutment wall (31) extending on said platform orthogonally to said longitudinal direction (L) thereof. The closest reference, again Meindl, teaches a front-boot mechanism for retaining a user’s boot for either an ascending or descending (Figures 1 and 2, above and Figure 8, below) but does not teach an abutment wall extending on the platform orthogonally to the longitudinal direction.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Meindl
(1c), two first arms (32a, 32b) pivotally mounted each on a first arbor (33a, 33b) with respect to the platform (2) and the front boot abutment wall (31) at longitudinal ends of the front boot abutment wall (31). The closest reference, again Meindl, teaches two arms pivotally mounted on a first arbor but does not teach the two arms located at longitudinal ends of an abutment wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618